i-




                                      The Attorney        General of Texas
                                                      June 6, 1984
      JIM MAlTOX
      Attorney General


      Supreme Court Building         Honorable Henry Wade                   Opinion No. JM-160
      P. 0. Box 12546
      Austin, TX. 78711. 2546
                                     Criminal District Attorney
      512/475-2501                   601 Elm Street                         Re: Whether a regional air-
      Telex 9101674-1367             Dallas, Texas   75202                  port board may enter into an
      Telecopier   51214750286                                              agreement with a municipality
                                                                            under article 999b, V.T.C.S.
      714 Jackson. Suite 700
      Dallas, TX. 75202.4506         Dear Mr. Wade:
      2141742.6944
                                          You have asked our opinion as to whether the Dallas-Fort Worth
                                     Regional Airport Board may enter into an agreement with the city of
      4624 Alberta Ave.. Suite 160
      El Paso, TX. 799052793
                                     Dallas by which the airport would agree to provide the city with
      9151533-3464                   additional law enforcement officers under the interlocal assistance
                                     provisions of article 999b. V.T.C.S.
 -1        Texas, Suite 700               The cities of Dallas and Fort Worth created the airport board by
         uston, TX. 77002.3111
                                     a joint agreement pursuant to article 46d-14, V.T.C.S. The agreement
      113i2255666
                                     defines the board's authority with respect to the employment of law
                                     enforcement officers in its paragraph 8f. Although the agreement
      606 Broadway, Suite 312        empowers the board to employ a security force and to formulate airport
      Lubbock. TX. 79401.3479        regulations and define penalties for their violation, the governing
      606/747-5236
                                     bodies of the cities of Dallas and Fort Worth must approve all such
                                     board plans.
      4309 N. Tenth, Suite S
      McAllen, TX. 76501-1685             Article 999b authorizes one county or municipality to provide law
      512/662-4547
                                     enforcement officers to another county or municipality in case the
                                     latter finds itself temporarily in need of additional officers.
      200 Main Plaza, Suite 400      Section 1 of 9991, defines "municipality" as "any city or town,
      San Antonio, TX. 76205-2797    including home-rule city or a city operating under the general law or
      51212254191                    a special charter." Neither the airport nor its board is a county,
                                     and neither is a municipality as defined in article 999b.
      An Equal Opportunity/
                                     Accordingly, it is our opinion that the airport board may not enter
      Affirmative Action Employer    into any agreement with the city of Dallas under the provision of
                                     article 999b. We do not address in this opinion the authority of two
                                     or more cities to enter into the kind of agreement contemplated here.

                                                                  SUMMARY

                                                  The Dallas-Fort Worth regional Airport Board
                                               may not enter into an agreement with the city of




                                                                  p. 705
Honorable Henry Wade - Page 2   (JM-160)


                                                                    -‘,,


          Dallas under the interlocal assistance provisions
          of article 999b.




                                        JIM     MATTOX
                                        Attorney General of Texas

TOM GREEN
First Assistant Attorney General

DAVID R. RICHARDS
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gilpin, Chairman
Susan Garrison
Jim Moellinger
Nancy Sutton




                                   p. 706